—Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered November 16, 1994, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
Defendant’s application made pursuant to Batson v Kentucky (476 US 79) was properly denied. The record supports the court’s findings that the prosecutor’s explanations for the disputed challenges were gender-neutral and nonpretextual. Such findings are entitled to great deference on appeal and we decline to disturb them (People v Hernandez, 75 NY2d 350, affd 500 US 352). Concur — Rosenberger, J. P., Williams, Mazzarelli and Saxe, JJ.